Citation Nr: 9931400	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-46 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis, to include as due to tobacco 
use or nicotine dependence during service, and exposure to 
asbestos during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran had approximately 20 years of active military 
service, including the period from March 1949 to July 1967. 

This appeal arises from an April 1996 rating decision 
rendered by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied a claim of 
entitlement to service connection for "a respiratory 
condition diagnosed as bronchitis."  The Board subsequently 
recharacterized the issue as stated on the cover page of this 
decision.


FINDING OF FACT

The veteran does not have a chronic respiratory disorder, to 
include asbestosis, attributable to military service or to 
any incident of active duty, to include as due to tobacco use 
during service, nicotine dependence which began during 
service, or exposure to asbestos during service.


CONCLUSION OF LAW

A chronic respiratory disorder, to include bronchiectasis and 
asbestosis, was not incurred or aggravated during active 
duty, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.310 (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As competent evidence of a diagnosis of a respiratory 
disorder (e.g. pulmonary infections), and a nexus to active 
duty, have been presented, the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).

In an April 1996 rating decision, the RO denied a claim of 
entitlement to service connection for "a respiratory 
condition diagnosed as bronchitis."  The RO subsequently 
determined that the issue of service connection for 
respiratory disorders as the result of nicotine dependence 
developed during service had been raised.  In April 1997 the 
RO affirmed its denial of the veteran's claim, to include 
consideration of the claim on the basis of nicotine 
dependence.  In December 1998, the Board determined that the 
issue of service connection for asbestosis had been raised.  
The Board further determined that this issue was inextricable 
intertwined with the issue of service connection for a 
respiratory disorder, and remand the claim for additional 
development.  In June 1999, the RO affirmed its denial of the 
claim.

The veteran and his representative contend, in substance, 
that the veteran has one or more respiratory disorders which 
had their onset during service.  Specifically, they maintain 
that the veteran's respiratory disorders are related to an 
inservice episode of hemoptysis in October 1963 and shortness 
of breath in 1949 and 1966.  Alternatively, they contend that 
the veteran's respiratory disorders are the result of tobacco 
use while the veteran was in service, that they are the 
result of service-acquired nicotine dependence, or that they 
are the result of exposure to asbestos during service.  

The veteran's service medical records indicate that he was 
evaluated for shortness of breath in late 1949 and in July 
1966.  The 1949 diagnosis was "occasional ventricular 
extrasystole."  The July 1966 report indicates that the 
veteran's lungs were found to be normal.  There was no 
diagnosis.  In October 1963, he was evaluated for "recurring 
hemoptysis" for about four days.  No disease was found.  The 
service medical records include at least eight examination 
reports, all dated between 1952 and 1967, which show that the 
veteran's lungs and chest were clinically evaluated as 
normal, and which are otherwise silent as to a lung or 
respiratory disorder.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including bronchiectasis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim that the veteran's respiratory 
disorder is secondary to nicotine dependence which began 
during service, or tobacco use during service, a precedential 
opinion by the VA General Counsel clarified when entitlement 
to benefits may be awarded based upon in-service tobacco use.  
This opinion determined that direct service connection may be 
established if the evidence shows injury or disease resulting 
from tobacco use in service. VAOPGCPREC 2-93, 58 Fed. Reg. 
42,756 (1993).  The General Counsel issued a clarification of 
this opinion in June 1993 and stated that the opinion does 
not hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, see 
38 C.F.R. § 3.310 (1999), a precedential opinion by the VA 
General Counsel was issued to clarify when service connection 
may be granted if the disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether secondary service connection should be 
established depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  In a May 1997 memorandum, the Under Secretary 
for Health stated that nicotine dependence may be considered 
a disease for VA compensation purposes.  Moreover, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.

Finally, with regard to the issue of exposure to asbestos, in 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  However, in May 1988, VA issued 
a circular on asbestos-related diseases that provided some 
guidelines for considering compensation claims based on 
exposure to asbestos, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The 
DVB Circular was rescinded by the Director of the VA 
Compensation and Pension Service in September 1992, and, at 
that time its contents were added as paragraph 7.68 of Part 
VI of the VA Adjudication Procedure Manual, M21-1 (Manual 
M21-1).

According to Manual M21-1, Part VI, paragraph 7.68, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.68 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.

In this case, the Board finds that the evidence does not show 
that the veteran had a chronic respiratory disorder during 
service, that he had compensably disabling bronchiectasis 
within one year of his separation from active duty, or that 
any current respiratory disorder is linked to his active duty 
service, to include as a result of tobacco use, nicotine 
dependence which began during service, or inservice exposure 
to asbestos.  The Board initially notes that the veteran's 
service medical records show that the veteran was treated for 
shortness of breath twice (in 1949 and 1966) and for 
hemoptysis in 1963.  However, these were apparently acute 
conditions, as evidenced by the lack of subsequent treatment, 
and, as previously stated, the fact that the service medical 
records include at least eight examination reports, all dated 
between 1952 and 1967, which show that his lungs and chest 
were clinically evaluated as normal, and which are otherwise 
silent as to a lung or respiratory disorder.  In addition, 
the first indication of a post-service respiratory disorder 
is a January 1981 diagnosis of bronchitis.  This is 
approximately 13 years after separation from service.  
Furthermore, the next diagnosis of a respiratory disorder is 
found in Dr. Jackson's report of November 1995.  This report 
indicates that Dr. Jackson had been treating the veteran for 
bronchiectasis and recurrent lung infections since August 
1995, which is approximately 17 years after separation from 
service.  Of particular note, to the extent that the veteran 
has presented claims based on tobacco use during service, 
nicotine dependence which began during service, and exposure 
to asbestos, the Board considers a VA examination report, 
dated in February 1999, as highly probative evidence against 
these claims.  In the February 1999 report, the examining 
physician, Dr. Braden, indicated that the veteran's C-file 
had been reviewed, and the veteran's clinical history and 
smoking history were summarized.  Dr. Braden stated that the 
veteran did not have nicotine dependence during service, and 
that no current respiratory disorder is related to tobacco 
use during service, or nicotine dependence which began during 
service.  Dr. Braden further concluded that the veteran had 
never been diagnosed with asbestosis, and that he did not 
have a respiratory disorder as a result of exposure to 
asbestos.  In this regard, it appears that the veteran worked 
at an Air Force base for many years, and that this duty may 
have resulted in exposure to asbestos.  However, even 
assuming arguendo that the veteran was exposed to asbestos 
during service, service connection under this theory is not 
warranted as the veteran has not been diagnosed with 
asbestosis, and Dr. Braden's opinion states that the veteran 
does not have a respiratory disorder that is related to 
asbestos exposure.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a chronic respiratory disorder, to 
include bronchiectasis and asbestosis, to include as due to 
tobacco use or nicotine dependence during service, and as due 
to exposure to asbestos during service.

In reaching this decision, the Board has considered the 
August 1996 opinion of Rhett L. Jackson, M.D., as evidence of 
a nexus between a respiratory disorder (specifically, chronic 
lung infections), and the veteran's service.  However, the 
Board notes that the probative value of this opinion is 
weakened by the fact that it is not shown to have been based 
on a review of service medical records, that it comes at 
least 18 years after the veteran's active duty, that it is 
one sentence long, and that it is without the slightest 
support by citation to the veteran's medical history, or any 
clinical findings in service or thereafter.  Given the 
foregoing, the probative value of Dr. Jackson's opinion is 
outweighed by contrary evidence of record, including the very 
thorough VA examination and opinion dated in February 1999, 
which shows that the veteran does not have a respiratory 
disorder which is related to his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the instant claim, and that service connection for a chronic 
respiratory disorder, to include bronchiectasis and 
asbestosis, to include as due to tobacco use or nicotine 
dependence during service, and as due to exposure to asbestos 
during service, is not warranted.

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis, and the etiology of his diagnosed 
condition.  The veteran, as a lay person untrained in the 
field of medicine, is not competent to offer such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for a chronic respiratory disorder, 
to include bronchiectasis and asbestosis, to include as due 
to tobacco use or nicotine dependence during service, and 
exposure to asbestos during service, is not warranted.  To 
that extent, the veteran's contentions to the contrary are 
unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis, to include as due to tobacco 
use or nicotine dependence during service, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

